DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November, 8, 2022 is acknowledged.  
Claims 1-2, 4-6, 11-12, 14-16 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souder [5806074].

With regard to claim 1 Souder teaches A method of updating data (Souder, Column 8, line 6 “how to resolve update”) in a master file as the changes to the master table when only once master site is used (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320 denotes the master Site; Figure 3, 330 denotes the detected conflict; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) of a file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) comprising:
(a) receiving incoming data as the data in the update operation (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) from a user device as the device used for entering the update operation command (Souder, Column 7, lines 32-35 “An additional user input device is cursor control 123, such as a mouse, a trackball, stylus, or cursor direction keys coupled to bus 101 for communicating direction information and command selections to processor 1-2”; Figure 3, see Update command 312) arranged as an incoming table as table 314 (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) corresponding to the master file as the changes to the master table when only once master site is used (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320 denotes the master Site; Figure 3, 330 denotes the detected conflict; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), the incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102) where each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in at least one or the one or more incoming rows has new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
(b) providing the master file as the changes to the master table when only once master site is used (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320 denotes the master Site; Figure 3, 330 denotes the detected conflict; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) from the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) arranged as a master table (Souder, Figure 3, Table 324) having one or more master rows (Souder, Figure 3, Table 324 see the rows 100-102) where each master row has one or more master columns (Souder, Figure 3, Table 324 see the columns empno, ename, comm), at least one of the one or more master columns in at least one of the one or more master rows has old data as the data in the table (Souder, Figure 3 Table 324); 
(c) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table for example see row 100 of tables 314 and 326 (Souder, Figure 3 Table 314, 316 and 326 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”) in the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”); 
(d) determining, in response to the first incoming column of the first incoming row of the incoming table not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table contains old data as the old data for the same row at site 320 (Souder, Column 8, lines 31-34 “compares the old and new values of the row from the originating site with the old and current values for the same row  at the receiving site 320.”), wherein the first incoming column of the first incoming row of the incoming table as rows 100 which has been updated (Figure 3, see table 314 compared to 324, and 316 corresponds to the first master column in the first master row of the master table as the same row at site 320 (Souder, Column 8, lines 31-34 “compares the old and new values of the row from the originating site with the old and current values for the same row  at the receiving site 320.”); and 
(e) using, in response to determining that the first incoming column of the first incoming row of the incoming table does not contain new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and in response to the first master column in the first master row of the master table containing old data as the old data for the same row at site 320 (Souder, Column 8, lines 31-34 “compares the old and new values of the row from the originating site with the old and current values for the same row  at the receiving site 320.”), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, for rows 101 and 102; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20) in the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”).  

With regard to claims 2 and 12 Souder further teaches comprising not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”) in response to determining that the first incoming column of the first incoming row of the incoming table does not contain new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and, in response to the first master column in the first master row of the master table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”).  

With regard to claims 3 and 13 Souder further teaches creating the updated master file by performing the steps (c) - (e) of claim 1 for all the one or more incoming rows and all the one or more incoming columns of the incoming table and for all the one or more master rows and all the one or more master columns of the master table (Souder, Figure 4 and 5, Step “A” for each column group).  

With regard to claims 4 and 14 Souder further teaches (f) not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”), in response to determining that the first incoming column of the first incoming row of the incoming table does not new contain data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and, in response to the first master column in the first master row of the master table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”), and [further comprising / (g)] performing the steps (c) - (e) of claim [1/11] and the step (f) all the one or more incoming rows and all the one or more incoming columns of the incoming table and for all the one or more master rows and all the one or more master columns of the master table (Souder, Figure 4 and 5, Step “A” for each column group).  

With regard to claims 5 and 15 Souder further teaches applying a filtering process comprising: comparing the first incoming row of the incoming table with the corresponding first master row of the corresponding master table (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”), and in response to the first incoming row having one or more incoming columns of new data and the first master row of the master table having old data (Souder, Column 9, lines 59-61 “A column group has an update conflict if both the originating site and the receiving sight have updated the column group before propagating their updates to each other”; Column 10, lines 1-3 “When there is no update conflict for a column group”), identifying the first incoming row of the incoming table and the corresponding first master row of the master file as an updateable table row for updating (Souder, Column 10, lines 1-3 “When there is no update conflict for a column group, the current values that he receiving site are updated with the new values from the originating site”).  

With regard to claims 6 and 16 Souder further teaches performing the filtering process (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”; Column 9, lines 59-61); and 
in response to (a) the first incoming row having one or more incoming columns of new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’) and the first master row having no data as when a new row is added to the originating site, there is no such row with data at the receiving site (Souder, Column 9, lines 55-58 “compares the old values of each of these column groups with the current values of the same column group at the receiving site”; Figure 3, see rows 101 and 102 which are not updated”; Souder, Column 10, lines 38-40 “When an insert of a new row is replicated from the originating site to the receiving site, the new values of all columns are copied and forwarded to the receiving site”), or (b) the first incoming row having no new data in any of the one or more incoming columns and the first master row having old data or no data as the primary key values are copied indicating no change at the originating table (Souder, Column 9, lines 39-44 “Not all old and new values of all columns in the replicated row are copied and forwarded to the receiving site.  Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the row are always copied and forwarded to the receiving site”), identifying the first incoming row and the corresponding first master row as an un-updateable table row that is not for updating as discarding the values to resolve a conflict in the case of a (Souder, Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”) or as maintaining the data in any field not to be updated in the case of b (Souder, Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20).  

With regard to claims 7 and 17 the Souder further teaches performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table (Figure 4 and 5, Step “A” for each column group) to: (a) identify all the incoming rows and all the corresponding master rows as the table rows that are either (a) updatable table rows for updating or (b) un-updatable table rows not for updating as performing the update, or marking the conflict to be resolved as necessary (Column 10, lines 1-33; Figure 4, 428 “cache the appropriate values for the column group.  These will not be applied until the enter row is determined to be error free”); and 
performing steps (c) - (e) of claim [1/11] to only the incoming rows and the corresponding master rows identified as updateable table rows to create updated table rows (Column 9, lines 39-44 “Not all old and new values of all columns in the replicated row are copied and forwarded to the receiving site.  Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the row are always copied and forwarded to the receiving site”).  

With regard to claims 8 and 18 Souder teaches performing the filtering process to each of the one or more incoming rows of the incoming table and to each of the one or more master rows of the master table (Souder, Figure 4 and 5, Step “A” for each column group) to: (a) identify all the incoming rows and all the corresponding master rows as the updateable table rows for updating (Sauder, Figure 4, 428 “cache the appropriate values for the column group.  These will not be applied until the enter row is determined to be error free”); and (b) identify all the incoming rows and all the corresponding master rows as the un-updateable table rows not for updating as discarding the values to resolve a conflict in the case of a (Souder, Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”) or as maintaining the data in any field not to be updated in the case of b (Souder, Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20); and 
performing a union process comprising merging the updateable table rows with the un-updateable rows to create the updated master file (Souder, Column 10, lines 13-15 “the current values of the column group at the receiving site are updated with the newly determined values (Block 428 and 526)”;  One of ordinary skill in the art would recognize this process as merging the updated values with the existing values to determine the new values (Souder, Column 1, lines 63 “to reconcile the two modified replicates or to merge the updates into a composite version of the data structure”).  

With regard to claim 9 Souder teaches performing a union process comprising merging the updated table rows with the un-updateable rows to create the updated master file (Souder, Column 10, lines 13-15 “the current values of the column group at the receiving site are updated with the newly determined values (Block 428 and 526)”;  One of ordinary skill in the art would recognize this process as merging the updated values with the existing values to determine the new values (Column 1, lines 63 “to reconcile the two modified replicates or to merge the updates into a composite version of the data structure”).  

With regard to claim 10 Souder teaches writing the updated master file to the file storage system (Souder, Column 10, lines 21-23 “the current values of all column group sat the receiving site can be updated with the new values using a single UPDATE command”).

With regard to claim 11 Souder teaches A computer program product comprising a machine readable medium storing instructions that, when executed by at least one programmable processor (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”), cause the at least one programmable processor to perform operations comprising:
(a) receiving incoming data as the data in the update operation (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) from a user device as the device used for entering the update operation command (Souder, Column 7, lines 32-35 “An additional user input device is cursor control 123, such as a mouse, a trackball, stylus, or cursor direction keys coupled to bus 101 for communicating direction information and command selections to processor 1-2”; Figure 3, see Update command 312) arranged as an incoming table as table 314 (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) corresponding to the master file as the changes to the master table when only once master site is used (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320 denotes the master Site; Figure 3, 330 denotes the detected conflict; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), the incoming table having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102) where each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in at least one or the one or more incoming rows has new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
(b) providing the master file as the changes to the master table when only once master site is used (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320 denotes the master Site; Figure 3, 330 denotes the detected conflict; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”) from the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) arranged as a master table (Souder, Figure 3, Table 324) having one or more master rows (Souder, Figure 3, Table 324 see the rows 100-102) where each master row has one or more master columns (Souder, Figure 3, Table 324 see the columns empno, ename, comm), at least one of the one or more master columns in at least one of the one or more master rows has old data as the data in the table (Souder, Figure 3 Table 324); 
(c) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table for example see row 100 of tables 314 and 326 (Souder, Figure 3 Table 314, 316 and 326 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”) in the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”); 
(d) determining, in response to the first incoming column of the first incoming row of the incoming table not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table contains old data as the old data for the same row at site 320 (Souder, Column 8, lines 31-34 “compares the old and new values of the row from the originating site with the old and current values for the same row  at the receiving site 320.”), wherein the first incoming column of the first incoming row of the incoming table as rows 100 which has been updated (Figure 3, see table 314 compared to 324, and 316 corresponds to the first master column in the first master row of the master table as the same row at site 320 (Souder, Column 8, lines 31-34 “compares the old and new values of the row from the originating site with the old and current values for the same row  at the receiving site 320.”); and 
(e) using, in response to determining that the first incoming column of the first incoming row of the incoming table does not contain new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and in response to the first master column in the first master row of the master table containing old data as the old data for the same row at site 320 (Souder, Column 8, lines 31-34 “compares the old and new values of the row from the originating site with the old and current values for the same row  at the receiving site 320.”), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, for rows 101 and 102; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20) in the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”).

With regard to claim 20 Souder teaches A system comprising: 
at least one programmable processor as the processor 102 (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”); 
a database (Souder, Figure 2, 107 and 108) in a file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) comprising a plurality of (Souder, Column 6, lines 33 “data objects which may be shard or replicated by other nodes”) master files as the changes to the master table when only once master site is used (Souder, Column 12, line 29 “resolve conflicts in replicated environment with only one master site”; Column 8, line 26 “a master Site B 320”; Figure 3, 320 denotes the master Site; Figure 3, 330 denotes the detected conflict; Column 12, lines 28-29 “methods that can be used to resolve conflicts in replicated environment with only one master site and multiple updateable snapshot sites”), each master file arranged and formatted as a master table having one or more master rows (Souder, Figure 3, Table 314 see the rows 100-102), wherein each master row has one or more master columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more master columns in one or more master rows containing old data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’); 
at least one user device as the device used for entering the update operation command (Souder, Column 7, lines 32-35 “An additional user input device is cursor control 123, such as a mouse, a trackball, stylus, or cursor direction keys coupled to bus 101 for communicating direction information and command selections to processor 1-2”; Figure 3, see Update command 312) remote (Souder, Column 2, “remote access between nodes”; Column 14, lines 39-41 “if the earliest change is from a remote site”) from the file storage system (Souder, Column 6, lines 26-28 “Each node, such as node 1, comprises a data processing system 10 and a set of disputed programs and data 11 stored in a distributed data store (not shown)”) for creating an update file as the data in the update operation (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”), the update file arranged and formatted as an incoming table as table 314 (Souder, Column 8, lines 26-28 “An update operation 312 is performed on a table 311 at site 310 to produce table 314”) having one or more incoming rows (Souder, Figure 3, Table 314 see the rows 100-102), wherein each incoming row has one or more incoming columns (Souder, Figure 3, Table 314 see the columns empno, ename, comm), at least one of the one or more incoming columns in one or more incoming rows configured to contain new data (Souder, Figure 3, see 312 shows the update +75 that is performed on the ‘comm’ column of row ‘100’) input by a user using the at least one user device (Souder, Column 7, lines 32 “An additional user input device”); 
a machine-readable medium storing instructions that, when executed by the at least one programmable processor (Souder, Column 7, lines 17-19 “Main Memory 104 also may be used for storing temporary variables or other intermediate information during execution of instructions by processor 102”), cause the at least one programmable processor to perform operations comprising: 
(a) determining, in a first incoming row of the one or more incoming rows of the incoming table as a first row in the incoming table for example see row 100 of tables 314 and 326 (Souder, Figure 3 Table 314, 316 and 326 depicts the incoming table with rows), whether a first incoming column of the one or more incoming columns of the first incoming row contains new data as determined the updated column groups (Souder, Column 9, lines 61-63 “For every row updated, the change indicators are used to show which column groups have been updated”; lines 36-38 “The receiving site is then able to determine which column groups in the row have been updated at the originating site (Blocks 410, and 412 in Fig. 4)”), and in response to the first incoming column of the first incoming row containing new data (Souder, Column 9, lines 52-53 “Once the receiving site has uniquely identified the row to apply the update, it uses the change indicators to identify the column groups that have been changed at the originating site.  For those column groups whose values have been modified at the originating site, it compares the old values of each of these columns groups with the current values of the same column group at the receiving site”) using the new data in a first updated column of a first updated row in an updated master file (Column 10, lines 1-3 “When there is no update conflict for a column group, the current values at the receiving site are updated with the new values from the originating site (blocks 428 and 526)”) in the database (Souder, Figure 2, 107 and 108); 
(b) determining, in response to the first incoming column of the first incoming row of the incoming table not containing new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”), whether a first master column in a first master row of the master table contains old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102) wherein the first incoming column of the first incoming row of the incoming table corresponds to the first master column in the first master row of the master table  (Souder, Column 8, lines 31-33 “compares the old and new values for the row from the originating site with the old and current values for the same row at the receiving site 320”; Figure 3, see rows 101 and 102 in both tables);
(c) using, in response to the first master column in the first master row of the master table corresponding to the first incoming column of the first incoming row of the incoming table containing old data (Souder, Figure 3, Table 320, see the data for rows 101, and 102), the old data in the first updated column of the first updated row in the updated master file as maintaining the data in any field not to be updated (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”; Column 10, lines 1-20) in the database (Souder, Figure 2, 107 and 108); and 
(d) not using (Souder, Column 12, line 31, “2) discard the values from the snapshot sites”), in response to determining that the first incoming column of the first incoming row of the incoming table does not contain new data as rows 101 and 102 do not contain any new data and are therefore determined to not have been update (Figure 3, see table 314 compared to 324, and 316; Column 9, lines 9, lines 40-47 “Only the old and new values of a column group that has been updated are copied and forwarded to the receiving site.  However, the old primary key values for the rows are always copied and forwarded to the receiving site.   At the receiving site, the old primary key values of the replicated row are used to uniquely identify the row to apply the update”) and, in response to the first master column in the first master row of the master table not containing old data as the master containing a value update (Souder, Figure 3, the value 300 for row 100 in table 320 vs the original value 20 for row 100 in table 321), any data in the first updated column of the first updated row in the updated master file as disregarding the values from the snapshot (Souder, Column 10, lines 4-7 “One an update conflict has been detected for a column group (path 416), the update conflict resolution routine that have been assigned to the column group are applied to resolve the update conflict”; Column 12, lines 28-31 “to resolve conflicts in replicated environments with only one master site and multiple updatable snapshots sites: … 2) discard the values from the snapshot sites”).

Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

The objection to the drawings has been withdrawn in view of the replacement drawings submitted November 8, 2022.

The 112 (b) rejection of claims 1-20 has been withdrawn in view of the claim amendments.

With regard to the prior art, applicant argues that the claimed update operation is distinct from the update operation performed by Souder.  Appellant argues the operations are different because Figure 3 of Souder is depicting where the master table has been updated.
In response it is acknowledged that the update operation depicted in Figure 3 is distinct from the update operation claimed.  One of ordinary skill in the art would recognize that there are 4 distinct possible situations when resolving updates with a two-device system.  For sake of clarity the data within the devices shall be referred to as the Master table and the Slave table.  The first situation is when there are no changes made to either system.  In this situation, no updates have been received, and no conflict exists.  The second situation is when there is an update to the Master table and not to the slave, in this case there is no conflict.  The third situation is when there is an update to the Slave table, and no changes made to the Master table.  In this situation there is no conflict.  This is the specific situation claimed.  The fourth situation is when there is an update to both the Master and the Slave table.  In this situation a conflict exists.  This is the situation depicted in Figure 3 of Souder.  
While Figure 3 of Souder is depicting a specific update situation, that does not mean that that is the only situation that Souder contemplates, or provides details on how to resolve.  Figure 3 is merely a single example of the disclosed system.  
Souder, Column 8, lines 24-41 details how the prior art system determines which situation the system is in, and how it will handle the various situations.  To identify what situation the system is in, the system compares the old and new values of the Slave Table with the old and new values of the Master Table.  This enables the system to determine what data has been changed and if there is a conflict that needs to be resolved.  If a conflict exists, such as in situation four, as depicted in Figure 3, the system must perform conflict resolution (Souder, Column 8, lines 37-41).  This is the most complicated situation.  In any of the other situations, including the claimed situation, no conflict exists, and thus the system may modify the rows at the receiving site (i.e. the Master table) with the new data as needed.  One of ordinary skill in the art would recognize that when there is no new data for a specific row (as is claimed), then the data for that row will remain the same.  Please note that one of ordinary skill in the art would recognize “no new data” in the Slave Table as a situation when no updates have been made to that row in the Slave Table.  One of ordinary skill in the art would recognize “old data” in the Master table as a situation when no updates have been made to the Master Table.   While Figure 3 is depicting situation 4, one may observe rows within the example which are not changed (i.e. rows 101 and 102).  These rows are not updated in either the Slave or Master tables, and thus satisfy the required claim language.  As one of ordinary skill would expect, these rows are maintained during the update, as is depicted in Figure 3.  
The above sections of Souder detail how the system determines what data has changed, and if a conflict exists.  Should a conflict exist, Souder specifically details that in a one master environment, the conflict resolution techniques may either discard the slave data (i.e. use the Master data), or overwrite the Master data (i.e. use the slave data).  See Souder, Column 12, lines 28-32.  One of ordinary skill in the art would recognize this as the recitation of a specific embodiment in which the system resolves conflict resolutions by always prioritizing the data in the Master table.
Applicants arguments focus on a single portion of the example depicted by the prior art and ignore the method provided for determining if a conflict exists, and performing conflict resolution.
Based on the above reasoning the prior art reads on the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156